Title: From John Adams to William Tudor, Sr., 21 February 1818
From: Adams, John
To: Tudor, William, Sr.



Dear Sir
Quincy Febur’y 21th., 1818

I presume you have read the elegant life of Patrick Henry by Mr. Wirt the Attorney General of the United States. If you have not you have ju a dilicious pleasure to come. Mr Wirt has accurately stated the Virginian Resolves and Mr Henrys Motion in suport of them and theory of treason that excited against him and a glorious anicdote it is.
But we ought not to forget our own Massachusetts history in the year one thousand seven hundred and sixty two more than three years before the Virginian Resolves. James Otis made one of his most glowing Speeches on the subject of Taxsation and Representation asserting and urging the Constitutional Right and sacred duty of the Representatives of the People scrupulously to attend to every grant and carefully to watch every Appropriation and Expenditure of Publick Money and he moved for a Committee to prepare a Message to the Governor of Remonstrance against certain Expendatures of Publick not authorized by the House. the Committee was apointed and made a Report which contained the following words.
“For it would be of little consequence to the People whether they were subject to George or Louis the King of Great Brittian or the French King if both were arbitrary as both would be if both could levy taxes without Parliment”
When this paragraph was read, in the House, my honest Friend Timothy Paine of Worcester who was Register of Probate and Clerk of the Court of Common Pleas in his zeal for Royalty Cryed out, Treason Treason” the House however accepted the Report and sent it to the Governor. Bernard would not accept it but instead of sending the message to the House he wrote a letter to the Speaker first complaining grievously of the expressions in the Message and Canting about the sacred name of the King the Speaker laid this letter before the House who were timourous enough to strike out the offensive Passages.
And oh what a Clamour was raised against Otis though he would for his Disloyalty to his Sovereign.
You see I am obliged to borrow a hand to write every word but the name of your Friend 
John Adams